 


109 HCON 109 IH: Honoring Army Specialist Shoshana Nyree Johnson, former prisoner of war in Iraq.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 109 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Rangel submitted the following concurrent resolution; which was referred to the Committee on Armed Services
 
CONCURRENT RESOLUTION 
Honoring Army Specialist Shoshana Nyree Johnson, former prisoner of war in Iraq. 

Whereas Specialist Shoshana Nyree Johnson, United States Army, of El Paso, Texas, was born on January 18, 1973, the daughter of retired Army Sergeant First Class Claude Johnson and Eunice Johnson;
Whereas upon receiving orders on February 2003, Specialist Johnson was deployed to the Persian Gulf region as part of the Army's 507th Maintenance Company;
Whereas on March 23, 2003, Specialist Johnson's unit was ambushed by Iraqi troops in Nasiriyah, Iraq, and Specialist Johnson and five other members of that unit were captured and became prisoners of war;
Whereas Specialist Johnson suffered gunshot wounds in both ankles and rough treatment by her captors;
Whereas Specialist Johnson's interrogation by her captors was seen by television viewers around the world in a videotape released by her Iraqi captors;
Whereas Specialist Johnson's plight resonated in the hearts of all Americans;
Whereas Specialist Johnson, as well as four others from her unit and two helicopter pilots, were rescued by United States Marines on April 13, 2003;
Whereas upon that rescue, all eight United States military personnel who were captured and held as prisoners of war during Operation Iraqi Freedom were free, Private First Class Jessica Lynch, United States Army, having been rescued on April 2, 2003, in a United States special forces operation;
Whereas Specialist Johnson was the first African-American woman held as a prisoner of war;
Whereas Specialist Johnson displayed extraordinary courage and valor during her captivity and has displayed great dignity since her release;
Whereas Specialist Johnson's experience represents the highest ideals of patriotism and sacrifice by all Americans who served, who were held as prisoners of war, or were wounded or killed in the Iraq War;
Whereas Specialist Johnson, the mother of a two-year-old daughter, personifies the unique sacrifice of growing numbers of American women who volunteer to serve in the United States Armed Forces; and
Whereas Specialist Johnson epitomizes the contributions of African Americans and other minorities who served their country, throughout its history, in many wars and conflicts, with great valor and distinction: Now, therefore, be it 
 
That the Congress honors Specialist Shoshana Johnson, United States Army, a former prisoner of war in Operation Iraqi Freedom, for her heroism and sacrifice and for representing the highest ideals of service in the United States Armed Forces.  
 
